Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150163                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  RAFAEL TORRES,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 150163
                                                                   COA: 314453
                                                                   Kent CC: 10-005563-DM
  TERRI LYNN TORRES,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           s0513
                                                                              Clerk